TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00338-CR







Sylvia Ann Vasquez, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT


NO. A-94-0282-S, HONORABLE DICK ALCALA, JUDGE PRESIDING







PER CURIAM


	In October 1994, appellant pleaded guilty to aggravated assault.  The district court
found that the evidence substantiated appellant's guilt, deferred further proceedings, and placed
appellant on probation.  In April 1995, the court revoked probation on the State's motion,
adjudicated appellant guilty, and assessed punishment at imprisonment for three years.

	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of her
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.

	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Affirmed

Filed:   January 24, 1996

Do Not Publish